CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2010 UNAUDITED CONSOLIDATED BALANCE SHEETS INTERIM CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS INTERIM CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS CIBT EDUCATION GROUP INC. CONSOLIDATED BALANCE SHEETS (Unaudited) November 30, August 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable (Note 4) Marketable securities Prepaid expenses and other assets Inventory DUE FROM RELATED PARTIES (Note 17) PROPERTYAND EQUIPMENT, net (Note 6) INTANGIBLE ASSETS (Note 7) GOODWILL (Note 8) DEFERRED OFFERING COSTS (Note 9) FUTURE INCOME TAX ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 5) $ $ Income taxes payable Deferred educational revenue Capital lease obligations current portion Current portion of long-term debt (Note 10) Due to related parties (Note 17) CAPITAL LEASE OBLIGATIONS LONG-TERM DEBT (Note 10) NON-CONTROLLING INTERESTS SHAREHOLDERS EQUITY SHARE CAPITAL (Note 11) CONTRIBUTED SURPLUS WARRANTS - TREASURY SHARES HELD (Note 12) ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT ) ) $ $ Approved on behalf of the Board: /s/ Toby Chu /s/ Troy Rice Director Director The accompanying notes are an integral part of these consolidated financial statements F-1 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended November 30, Three Months Ended November 30, REVENUES Educational $ $ Design and advertising DIRECT COSTS Educational Design and advertising OTHER EXPENSES General and administrative (Note 18) Amortization Stock-based compensation ) INTEREST AND OTHER INCOME FOREIGN EXCHANGE LOSS ) ) INTEREST ON LONG-TERM DEBT ) ) LOSS ON DISPOSAL OF ASSETS - ) (LOSS) INCOME BEFORE INCOME TAXES ) INCOME TAX RECOVERY (PROVISION) (Note 14) Current income tax provision ) ) Future income tax recovery (provision) ) ) (LOSS) INCOME AFTER INCOME TAXES ) NON-CONTROLLING INTERESTS ) ) NET (LOSS) INCOME $ ) $ BASIC AND DILUTED (LOSS) EARNINGS PER COMMON SHARE $ ) $ COMPREHENSIVE (LOSS) INCOME Net (loss) income $ ) $ Other comprehensive loss Realized, unrealized and translation adjustments ) Comprehensive (loss) income $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these consolidated financial statements F-2 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) Three Months Ended November 30, Three Months Ended November 30, ACCUMULATED OTHER COMPREHENSIVE LOSS Balance, beginning of period $ ) $ ) Unrealized translation adjustments ) Balance, end of period $ ) $ ) Ending balance of accumulated other comprehensive loss comprised of: Unrealized translation adjustments $ ) $ ) Change in fair value of available-for-sale financial assets - ) Balance, end of period $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-3 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY (Unaudited) Share Capital Accumulated Number of Other Common Shares Dollar Amount Warrants Contributed Surplus Treasury Shares Comprehensive Income Deficit Total Equity Balance, August 31, 2009 $ ) $ ) $ ) $ Stock-based compensation - Reclassification of agents warrants - - ) - Purchase of treasury shares - ) - - ) Treasury shares sold during the year - - - ) - ) Shares issued for private placement, net of issue costs of $206,270 - Shares issued for cash by exercise of options - ) - - - Warrants reclassified on expiry - - ) - Unrealized translation adjustments - ) - ) Reclassification of losses on available-for-sale financial assets to earnings - Net income for the year - Balance, August 31, 2010 $ ) $ ) $ ) $ Stock-based compensation - Warrants reclassified on expiry - - ) - Unrealized translation adjustments - Net loss for the period - ) ) Balance, November 30, 2010 $ $
